DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restriction
The response filed on 11/22/21 to the restriction requirement of 9/22/21 has been received.  Without traverse, Applicant has elected Group I and the following species: contacting samples with P53, CTAG1B, CTAG2, RNF216, PSRC1, TRIM21, and PPHLN1.  
The elected species, as recited by the current claims, is free of the prior art. The following species have been rejoined: (1) contacting samples with P53 and NY-ESO-1; (2) all species comprising contacting samples with TP53, CTAG1B, CTAG2, and PPHLN1.
Claims 21-36 are pending.
Claims 31-36 are withdrawn from further consideration by the examiner under 37 CFR 1.142(b) as being drawn to a non-elected invention.
Claims 21-30 are currently under consideration.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 21, 22, 27, and 28 are rejected under 35 U.S.C. 103(a) as being unpatentable over Chapman et al (Annals of Oncology, 2007, 18: 868-873; 11/2/20 IDS).
Chapman et al teaches an ELISA method for detecting breast cancer comprising contacting a human female patient plasma sample with a panel comprising P53 and NY-ESO-1 antigens to bind autoantibodies in the sample to the antigens and contacting autoantibodies bound to the antigens with detectably-labeled secondary antibodies, wherein binding of the secondary antibodies to antigen/autoantibody complexes detects whether P53 and NY-ESO-1 autoantibodies are in the patient sample and is indicative of breast cancer (page 869, in particular). Chapman et al further teaches said method wherein the patient is a 30 year old woman (Table 1, in particular). Chapman et al further teaches “About 18% of breast cancer diagnoses are among women in their 40s…” (page 868). Chapman et al further teaches autoantibody assays against a panel of antigens could be used as an aid to mammography in the detection and diagnosis of early primary breast cancer, “especially younger women” at increased risk of breast cancer where mammography is known to have reduced sensitivity and specificity (Abstract, in particular). Chapman defines “younger women” as those “under the age of 50” (page 868, in particular).
Chapman et al does not specifically provide raw data illustrating a single patient that has both P53 and NY-ESO-1 autoantibodies or mention a specificity of at least 97.9%.   
However, one of ordinary skill in the art would have been motivated with an expectation of success to detect breast cancer by repeating the method of Chapman et al with samples from just any patient suspected of having breast cancer, including samples from 30 year old female patients that happen to comprise both P53 and NY-ESO-1 autoantibodies, 
In regards to a recited specificity of at least 97.9%, a recited specificity of at least 97.9% for detecting the presence of autoantibodies specific for the antigens for diagnosing breast cancer would be identified when the repeated method of Chapman et al is performed with samples from healthy patients that do not have breast cancer that lack recited breast cancer biomarkers (P53 and NY-ESO-1 autoantibodies). Further, as acknowledged by instant Tables 1-2, P53 (“TP53”) and NY-ESO-1 (“CTAG1B”) autoantibodies of the repeated method of Chapman et al are present at a specificity of at least 97.9%.
Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art, absent unexpected results.     

Claim Objections
	Claims 23-26 are objected to for being dependent upon a rejected claim.

Allowable Subject Matter
Claims 29-30 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN E AEDER whose telephone number is (571)272-8787. The examiner can normally be reached M-F 9am-6pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu can be reached on (571)272-0839. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEAN E AEDER/             Primary Examiner, Art Unit 1642